Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 30, 2015

The Court of Appeals hereby passes the following order:

A16D0119. SUSAN LOUISE SNUGGS v. KELLIE ROSE, et al.

      Susan Louise Snuggs, plaintiff in the medical malpractice action below, seeks
appellate review of the trial court’s judgment in favor of the defendant. We lack
jurisdiction because the application is untimely.
      Based on the limited information included with the application materials, it
appears that the trial court dismissed Snuggs’s complaint in August 2015, because she
had not provided an expert affidavit as required by OCGA § 9-11-9.1 (a). Snuggs
filed a motion for reconsideration, which the trial court denied in September. On
October 30, 2015, Snuggs filed this application for discretionary review.
      Snuggs appears to be seeking review of the trial court’s September order
denying her motion for reconsideration. However, an order denying a motion for
reconsideration is not appealable in its own right. See Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000). Moreover, a motion for reconsideration does not
extend the time for filing an appeal from the underlying order. See Cheeley-Towns
v. Rapid Group, Inc., 212 Ga. App. 183 (441 SE2d 452) (1994); Harris v. State, 278
Ga. 280, 282 n.3 (600 SE2d 592) (2004) (“[A] motion to reconsider does not toll the
time for filing an application to appeal.”). Thus, to the extent Snuggs may be seeking
review of the August order dismissing her complaint, her application is untimely
because it was not filed within 30 days of that ruling. See OCGA § 5-6-35 (d).
Accordingly, we lack authority to consider Snuggs’s application, and it is hereby
DISMISSED.
     Snuggs has also filed a motion to transfer this application to the Superior Court
of DeKalb County. That motion is hereby DENIED.


                                      Court of Appeals of the State of Georgia
                                                                           11/30/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.